 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDThree Oaks, Inc.andLocal No. 4, of the ServiceEmployees'InternationalUnion,AFL-CIO,Petitioner.Case 13-RC-11792September 19, 1969DECISION AND DIRECTIONBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAPursuant to a stipulation for certification uponconsent election, an election by secret ballot wasconducted on May 15, 1969, under the direction andsupervision of the Regional Director for Region 13.At the conclusion of the balloting, the parties werefurnished with a tally of ballots which showed that,of approximately 62 eligible voters, 54 cast validballots, of which 20 were for the Petitioner, 21 wereagainst the Petitioner, and 13 were challenged. The13 challenged ballots were sufficient in number toaffect the results of the election. Thereafter, thePetitioner and Employer filed timely objections toconduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,theActingRegionalDirectorconductedaninvestigationand, on July 17, 1969, issued andserved upon the parties his report on challenges andobjections, inwhich he recommended that eightchallenges be overruled and five sustained; that theEmployer's objections be overruled in their entiretyand that Petitioner's objections be overruled exceptfor additional matters, fully noted below, coveringan alleged grant of benefit and coercive meeting,which he relied upon in finding that the Employerengaged in improper conduct affecting the outcomeof the election. He further recommended that in theevent the opening and counting of the determinativechallenged ballots do not result in the Petitionerreceiving a majority of the valid votes cast, that theelection be set aside and a second election directedon the basis of the Employer's conduct. TheEmployer thereafter filed timely exceptions to therecommendation that the election be set asidecontending that the Board should overrule theActing Regional Director's action in setting asidethe election, certify the results thereof or direct ahearing to resolve questions of fact raised withrespect to the granting of benefits and the allegedlycoercive meeting.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4.We find, in accord with the stipulation of theparties, that the following employees constitute aunitappropriate for the purposes of collectivebargaining:Allmaintenanceemployees,housekeepingemployees, laundry employees, kitchen employees,nurse's aids, and waivered LPN's but excludingLPN's, registered nurses, clerical employees,professional employees, guards and supervisors asdefined in the Act.5.The Board has considered the Acting RegionalDirector's report on challenges and objections, theEmployer's exceptions thereto and brief, and herebyadopts the Regional Director's report as modifiedherein.As heretofore indicated, the Acting RegionalDirector concluded that the Employer interferedwith the election by (a) revising its system ofcomputing salariesduringthecriticalperiod,thereby granting a preelection benefit to employeesand (b) conducting a meeting at the locus ofmanagerial authority at which employees were urgedto vote against union representation.As to (a), the facts show that prior to the eventshere in issue employee earnings were computed on amonthly basis, with monthly earnings then halvedand paid on the 5th and 20th of each month. Underthis system, the wages received by employees oneach pay day were the same even though actualearnings in each semi-monthly period would beexpected to vary depending upon the amount of timeworked during the governing pay period. Certainemployees apparently could not understand why thewage payments were not reflective of the varianthours worked in the corresponding pay periods. Toeliminate this confusion, the wage computationsystem was revised so that salaries were computedon a daily, rather than monthly basis, enabling eachwage payment to correspond with the actual timeworked in the related pay period. This adjustmentdidnot result in any economic benefit to theemployees. and it does not appear that the change,made I month before the election, was intended toinfluence the outcome of the election In thecircumstances, and contrary to the Acting RegionalDirector,we find that the revision in the wagecomputation system did not result in a benefit toemployees sufficiently substantial towarrantaconclusion that it was related to, or furnishedgrounds for setting aside, the election. Accordingly,we overrule theActingRegionalDirector'srecommendations based upon this incident.As to (b) it appears that about 2 days before theelection, the 7 or 8 night shift nurses aids werecalled to a meeting in the nursing director's office.178 NLRB No 87 THREE OAKS, INC.Themeetingwas addressed by the Employer'sExecutive Director, who appealed for a no-vote innoncoercive terms. The Acting Regional Directorconcluded that this meeting interferred with thelaboratoryatmosphere necessary for an electionsince it was conducted at the locus of managerialauthorityandattendedbyasmallgroup ofemployees.However, it appears that this office isthe regular place of work of the admissions nurseand has been used for training sessions. In thecircumstances,we find that this incident does notjustify setting aside the election under theGeneralShoedoctrine.'Accordingly,we overruletheRegionalDirector's recommendations based uponthis mcidctit.As all objections to the validity of the electionhavebeenovcrruled,2we shall remand thisproceeding to the Regional Director for Region 13,withdirectionthatthedeterminativeoverruledchallenged ballots be opened and counted, that theparties be furnished a revised tally, and that he issuean appropriate certification, in accordance with theNationalLaborRelationsBoardRulesandRegulations, Series 8. as amended.535DIRECTIONThe case is hereby remanded to the RegionalDirector.Itisherebydirectedthat.aspartof hisinvestigation to ascertain representatives for thepurposes of collective bargaining with the Employer,the Regional Director for Region 13 shall, within 10days from the date of this Decision, open and countthechallengedballotsofGeorgeGibbs,CarlHoward, Beverly Sherd, Jean Rutherford, LeotisDillard, Georgia Courtney, Grace Wells, and SylviaKalman, and shall thereafter prepare and cause tobe served upon the parties a revised tally of ballots,including therein the count of said ballots.In the event that the revised tally of ballots showsthat the results are determinative, the RegionalDirector shall issue the appropriate certification.'GeneralShoeCorporation.97 NLRB 499'In the absence of exceptions thereto, we adoptproforma,the ActingRegionalDirector'srecommendationsthatPetitioner'sremainingobjections be overruled;that the Employer's objections be overruled intheir entirety,that the challenges to the ballotsof George Gibbs, CarlHoward,BeverlySherd,JeanRutherford,LeotisDillard.GeorgiaCourtney,GraceWells, and SylviaKalman, be overruled, and that thechallengesto the ballots of Nellie Simons, Bernice Bullock. PatriciaBrooks. Monica Brown, and Kathleen Clarke be sustained